Citation Nr: 1123258	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is entitled to reimbursement of tuition paid for training completed in May 2002.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran had active service from January 1984 to April 1984; August 1988 to June 1989; November 2002 to October 2003; and June 2008 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination from the above-referenced RO.  


FINDINGS OF FACT

1.  In February 2000, the Veteran applied for educational benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance (MGIB-SR) Program (Chapter 1606) for his period of enrollment at Southern Nazarene University from August 2000 to April 2002.  

2.  Based on the Department of Defense Data Record, the Veteran was granted educational benefits under Chapter 1606 for classes that he took for the periods from August 2000 to August 2001 and August 2001 to April 2002.  

3.  In June 2009, the RO received the Veteran's electronically filed application (VA Form 21-1990), which reflected the Veteran's uncertainty as to what benefits to apply for, and his request for reimbursement of tuition paid for courses that he took in pursuit of his Master's degree at Southern Nazarene University, completed in May 2002.  

4.  In the July 2009 administrative decision, the RO held that VA cannot pay retroactive benefits for training that the Veteran pursued more than one year prior to when VA received his claim for the current program, and as such, VA can only pay for educational assistance starting on June 16, 2008.  

5.  The Veteran is not entitled to retroactive educational benefits for his period of enrollment at Southern Nazarene University which ended in May 2002.  

CONCLUSION OF LAW

Reimbursement of educational benefits received more than one year before VA's receipt of a claim for such payments is not warranted as a matter of law.  38 C.F.R. §21.7131(a)(1)(B).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran contends he is entitled to reimbursement for tuition paid for courses completed in May 2002.  He maintains that he is entitled to retroactive educational benefits under Chapters 1606 and 1607.  

The MGIB-SR program (Chapter 1606, Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program and VA makes the payments for the program.  Chapter 1606 assists eligible persons in furthering their education after high school, and provides educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540 (2010).  

A reservist may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a)(1)(2010).  The reservist must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2010).  

In February 2000, the Veteran applied for educational assistance under the MGIB-SR program for his period of enrollment at Southern Nazarene University.  The Veteran was enrolled at Southern Nazarene University from August 2000 until April 2002, and took a number of courses there in pursuit of his Master's degree.  Based on the Veteran's military background, the Department of Defense (DoD) determined that the Veteran was eligible for MGIB-SR benefits for his periods of enrollment between August 2000 to August 2001 and August 2001 to April 2002.  The Veteran was granted Chapter 1606 educational assistance for these periods of enrollment.  

Several years later, the Veteran filed an application for educational benefits via an electronically filed form (VA Form 22-1990), which was received by the RO in June 2009.  In the application, he indicated that he was uncertain as to which program he wished to seek benefits under.  He noted that he wished to apply for reimbursement for educational benefits specifically for courses he took at Southern Nazarene University beginning in August 2000.  In July 2009, the Veteran received notice that VA would be unable to pay for classes that he took while enrolled at Southern Nazarene University from August 2000 to May 2002, because VA cannot pay for training the Veteran took more than one year prior to the time his claim was received by the VA.  VA received the Veteran's claim in June 2009, many years after he completed his degree in May 2002.  As such, VA can only pay educational benefits starting in June 2008.  

In his July 2009 Notice of Disagreement (NOD), the Veteran claimed that he was eligible for Chapter 1607 benefits which were retroactive to September 2001.  

Chapter 1607 of Title 10 of the United States Code establishes a benefits program known as the Reserve Educational Assistance Program (REAP).  The purpose of REAP is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161.  

Each military department, under regulations prescribed by the Department of Defense and the Department of Homeland Security with respect to the Coast Guard (when it is not operating as a service in the Navy), determine who is eligible for the benefits.  In turn, VA administers the program and pays benefits from funds contributed by the Department of Defense to each Veteran entitled to educational assistance.  10 U.S.C.A. §§ 16161, 16162, 16163 (West 2002 & Supp. 2009).  

On or after September 11, 2001, a member of a reserve component is entitled to educational assistance if the member (1) served on active duty in support of a contingency operation for 90 consecutive days or more; or (2) in the case of a member of the Army National Guard of the United States or the Air National Guard of the United States, performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163(a).  A member remains entitled to educational assistance while serving (1) in the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve; or (2) in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve).  10 U.S.C.A. § 16164(a)(2).  

In August 2009, the Veteran received notice that, while he was eligible for benefits under the MGIB-SR program, his eligibility was relinquished to establish eligibility under the Post-9/11 GI Bill.  The letter also informed the Veteran that he was eligible and remained eligible for benefits under REAP.  In addition, the Veteran was informed that he was entitled to benefits under the Post-9/11 GI Bill program, and that he had 28 months and 12 days of full time benefits remaining and until July 3, 2004 to use his benefits under this program.  

In the March 2010 Statement of the Case (SOC), the RO denied the Veteran's claim, explaining that VA can pay benefits retroactively up to one year from the date the claim was received.  Pursuant to 38 C.F.R. §21.7131(a)(1), when an eligible veteran or serviceman enters or reenters into training, if the award is the first award of educational assistance for the program of education the veteran or serviceman is pursuing, the commencing date of his or her award of educational assistance is the latest of: (A) the date the educational institution certifies under paragraph (b) or (c) of this section; (B) one year before the date of claim as determined by §21.1029(b); (C) the effective date of the approval of the course; (D) one year before the date VA receives approval notice for the course; or (E) November 1, 2000, if paragraph (p) of this section applies to the individuals.  

In this particular scenario, the Board finds that 38 C.F.R. §21.7131(a)(1)(B) is the applicable regulatory provision.  The date of claim is the date in which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award.  The Veteran's application requesting reimbursement of tuition paid for his Master's degree completed in May 2002 was received by the RO on June 16, 2009.  Therefore retroactive benefits can only be paid for training taken one year prior to the date his request was received, or June 16, 2008.  

In his March 2010 substantive appeal, the Veteran continues to assert that he is entitled to retroactive educational benefits under the Chapter 1607 program.  Specifically, the Veteran maintains that he was informed by a VA representative that he could receive retroactive benefits for training he completed in May 2002 under Chapter 1607.  Regardless of what the VA representative informed the Veteran, a reservist is barred from receiving educational assistance concurrently under 10 U.S.C. chapter 1606 and 10 U.S.C. 1607 (Reserve Educational Assistance Program).  See 38 C.F.R. §21.7642(a)(6).  Thus, as the Veteran received educational benefits under Chapter 1606 for his period of enrollment at Southern Nazarene University, commencing August 2000 and ending in April 2002, he is not entitled to these benefits for this time period due to the rule barring duplication of educational assistance.  See 38 C.F.R. §21.7642(a)(1)-(10).  

Moreover, and in any event, as the Veteran's claim for educational benefits was not received until June 19, 2009, VA can only pay retroactive benefits for training taken one year prior to the date that his request was received, or June 16, 2008.  Therefore, under the law, the Veteran is not entitled to reimbursement of educational benefits which were received at Southern Nazarene University and which were completed in May 2002.  


ORDER

The Veteran's claim for retroactive educational assistance for training completed in May 2002 is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


